PER CURIAM.
We reverse the decision of the Unemployment Appeals Commission, which concluded, contrary to the appeals referee, that the claimant’s actions constituted misconduct connected with the work under section 443.036(26), Florida Statutes (1993). The claimant’s conduct on this single occasion was not willful, wanton, or deliberate, nor was it of such a degree as to manifest culpability, wrongful intent, or evil design or to show an intentional and substantial disregard of the employer’s interests or of the employee’s duties and obligations to the employer. Moreover, unlike the conduct in appellee’s cited cases, it was not excessive, repeated, or following a warning, and it did not involve the claimant’s work or the employer’s interests.
REVERSED.
DELL, C.J., and WARNER and PARIENTE, JJ., concur.